Citation Nr: 0211175	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-11 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of both feet, secondary to service-connected 
varicose veins.

2.  Entitlement to a compensable rating for service-connected 
residuals, granuloma, left forearm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from September 1947 
to June 1952. He has been represented throughout his appeal 
by the Veterans of Foreign Wars of the United States.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Huntington, West Virginia Regional Office (RO).  In May 1996, 
the RO denied the veteran's claim for an increased rating for 
service-connected residuals, granuloma, left forearm, 
evaluated as 0 percent disabling.  In February 1999, the RO 
determined that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for peripheral neuropathy of both feet, secondary 
to service-connected varicose veins.  The veteran appealed 
both denials.  In February 2001, the Board reopened the claim 
for peripheral neuropathy, and remanded it for additional 
development.  

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for service-connected 
residuals, granuloma, left forearm, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue.

On February 1, 2000, the veteran appeared in Huntington, West 
Virginia, for a videoconference hearing before the 
undersigned Acting Member of the Board sitting in Washington, 
D.C.  The veteran accepted this hearing in lieu of a personal 
hearing.  A transcript of the videoconference hearing is of 
record.

FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
peripheral neuropathy of both feet was not caused or 
aggravated by his service, or by a service-connected 
disability.  


CONCLUSION OF LAW

Peripheral neuropathy of both feet was not incurred in or 
aggravated by the veteran's active military service and is 
not proximately due to or the result of a service-connected 
condition.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the rating decision that the evidence did not 
show that he had met the relevant criteria to reopen his 
claim for service connection for peripheral neuropathy of 
both feet secondary to a service-connected condition.  That 
is the key issue in this case, and after reopening the claim, 
the Board's February 2001 remand informed the appellant of 
the applicable regulation.  Specifically, the veteran was 
notified of the provisions at 38 C.F.R. § 3.310.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the veteran has been informed of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C. § 
5103A (West Supp. 2002).  The appellant has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
Pursuant to the Board's February 2001 Remand, the RO sent the 
veteran a letter in March 2001, in which the RO requested the 
veteran to identify all non-VA medical care providers, and VA 
treatment (other than at the Beckley, West Virginia VA 
Medical Center, which were obtained), who had treated him for 
peripheral neuropathy.  The RO subsequently requested all 
treatment records identified by the appellant, with the 
exception of records from D. M. Barrick, M.D., which the 
veteran indicated were not relevant to his claim.  See 
veteran's letter, received in May 2001.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


II.  Merits

The veteran asserts that he has peripheral neuropathy of both 
feet that is caused by his service-connected varicose veins.  
In addition, a review of the veteran's testimony from his 
February 2000 videoconference hearing shows that he argues 
that he may have a foot condition other than peripheral 
neuropathy that is related to his service-connected varicose 
veins.

The Board notes that the veteran's service medical records 
include his separation examination report, dated in June 
1952.  This report notes bilateral varicose veins NS (not 
significant) ND (nondisabling).  

In September 1996, the RO granted service connection for 
varicose veins.  This condition is currently evaluated as 30 
percent disabling.  Service connection is also in effect for 
residuals, granuloma, left forearm, evaluated as 0 percent 
disabling.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).

The claims file includes VA hospitalization, outpatient 
treatment and examination reports, dated between 1954 and 
2001, records from A. R. Piracha, M.D., F.A.C.C., dated 
between 1999 and 2001, records from William H. Epstein, M.D., 
F.A.C.S., dated in June 1999 and an April 2002 examination 
report from I.A.K. Rana, M.D.  These records may be 
summarized as follows: an April 1954 VA hospital report shows 
treatment for complaints of ankle pain, with a diagnosis of 
rheumatoid arthritis; records from the Johns Hopkins 
Hospital, dated in January 1981, show that the veteran 
underwent bilateral high-low and multiple point venous 
ligation and stripping for what was characterized as 
"moderately severe varicosities"; in December 1983, the 
veteran underwent a coronary artery bypass graft (CABG) times 
three; between March and April of 1996, the veteran underwent 
an excision of left superficial femoral vein, the impressions 
included superficial thrombophlebitis of the left thigh and 
leg, varicose veins of the thigh and leg bilaterally, and 
"long history of peripheral vascular disease"; the veteran 
was placed on anticoagulation medications in late 1996; 
beginning in July 1997, the veteran was periodically noted to 
have peripheral neuropathy (sometimes "by history"); 
between 1999 and 2001, the veteran was treated for conditions 
that included coronary artery disease, diabetes and 
hypercholesterolemia; a June 1999 lower extremity venous 
duplex scan report shows residual branches of varicose veins 
noted in calves bilaterally with multiple incompetent 
perforator veins, but no evidence of deep venous thrombosis.

The Board finds that service connection for peripheral 
neuropathy of the feet is not warranted.  The Board initially 
notes that the preponderance of the evidence is against a 
finding that there is a nexus between any current peripheral 
neuropathy of the feet and the veteran's service.  The 
veteran's service records do not show complaints, treatment 
or a diagnosis involving peripheral neuropathy of the feet, 
and peripheral neuropathy of the feet is not shown until at 
least July 1997.  This is approximately 45 years after 
separation from service.  This lengthy period without 
treatment weighs heavily against the claim on a direct basis.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
Board therefore finds that peripheral neuropathy of the feet 
is not shown during service.  See 38 C.F.R. § 3.303.   

However, the veteran's primary argument is that his 
peripheral neuropathy of the feet was caused or aggravated by 
his service-connected varicose veins.  See 38 C.F.R. § 3.310.

The Board has determined that the secondary service 
connection claim must be denied.  A VA peripheral nerves 
examination report, dated in July 2001, shows that the 
veteran complained of recurrent pain and paresthesia in his 
feet.  The impression was peripheral polyneuropathy affecting 
both lower extremities, right worse than left, which the 
examiner related to the veteran's chronic diabetes mellitus.  
The veteran was also noted to have associated ischemic 
neuropathy secondary to peripheral vascular disease.  The 
examiner noted that aside from the sensory impairment and 
subjective pain over the feet with right worse that left, 
that the veteran also had poor circulation over the right 
lower extremity which may contribute to his pain and 
numbness.

The Board considers the July 2001 opinion highly probative 
evidence which shows that the veteran does not have 
peripheral neuropathy related to his service-connected 
varicose veins.  The veteran is shown to have a history of 
diabetes dating back to at least August 1996, see August 1996 
VA examination report, and the examiner determined that the 
veteran's peripheral polyneuropathy was related to his 
chronic diabetes mellitus.  He further indicated that the 
veteran had associated ischemic neuropathy secondary to 
peripheral vascular disease (PVD).  Service connection is not 
currently in effect for PVD.  The examiner indicated that his 
opinion was based on a review of the claims file.  Based on 
the foregoing, the Board finds that the claim must be denied.  

In reaching this decision, the Board has considered a January 
1999 letter from Dr. Piracha, a June 1999 letter from Dr. 
Epstein, and an April 2002 letter from Dr. Rana.  

Dr. Piracha states:

This patient has been having some 
bilateral leg and foot edema off and on, 
especially after prolonged standing.  He 
has a history of varicose veins, and I 
feel this is more related to varicosities 
since he has no evidence of congestive 
heart failure, renal disease, or any 
other systemic disease which could 
account for his edema.
 
Dr. Epstein states:

I am writing in reference to [the 
veteran] who many years ago had bilateral 
stripping and ligation of his greater 
saphenous veins.  He subsequently 
developed residual veins over the years 
which is producing intermittent swelling 
and discomfort of his lower extremities 
bilaterally.  This is a life-long 
condition which will never actually be 
cured.  This can be controlled, however, 
with elevation and appropriate use of 
compression stockings.  In my 
professional opinion, I feel that his 
present condition is related to his 
original varicose vein problems and this 
is quite common in that regard.  

Dr. Rana states:

The impression is that his symptoms of 
pain of legs and feet, and intermitten 
(sic) swelling of legs and feet, and 
recurrent attacks of thrombophlebitis are 
from long standing.  Vericosities (sic) 
of veins of legs and feet problem for 
which he had operations and had used 
conservative measures but his symptoms 
have continued and aggravated.  
Apparently this condition originally 
began according to his statement when he 
was in service as mentioned above.

The Board first points out that these opinions discuss 
"intermittent" and "off and on" lower extremity symptoms, 
without providing a specific diagnosis of a chronic foot 
condition.  In this regard, a review of Dr. Piracha's and Dr. 
Epstein's supporting records shows that they do not contain a 
diagnoses involving the feet.  Dr. Rana statement does not 
contain a diagnosis of peripheral neuropathy of the feet.  
Although it notes that the veteran had long standing pain and 
intermitten swelling of the feet, Dr. Rana does make a 
diagnosis of peripheral neuropathy of the feet due to the 
service-connected varicose veins.  The Board also points out 
that Dr. Piracha's reports consistently note a lack of 
peripheral edema.  Furthermore, to the extent that the 
veteran may have edema, aching or fatigue associated with his 
varicose veins, his varicose veins have been evaluated as 30 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7120.  He is therefore already receiving compensation for 
these symptoms.  See 38 C.F.R. § 4.14 (2002) (avoidance of 
pyramiding).  The probative value of both of these opinions 
is further weakened by the fact that none of the opinions are 
shown to have been based on a review of the veteran's claims 
file, or any other detailed and reliable medical history.  
While Dr. Rana states that veteran reported that the claimed 
condition began when he was in service, there is nothing in 
his statement showing that he reviewed the claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993).  Finally, although Dr. Piracha 
states that the veteran has "no evidence of congestive heart 
failure, renal disease, or any other systemic disease which 
could account for his edema," he fails to discuss the 
veteran's medical history, which includes heart disease, CABG 
times three, hypertension and diabetes mellitus.  The Board 
therefore finds that the probative value of these letters is 
outweighed by the contrary evidence of record, and that 
service connection for peripheral neuropathy of both feet is 
not warranted.   

The Board has considered the veteran's oral and written 
testimony submitted in support of his argument that he has 
peripheral neuropathy of both feet that should be service 
connected.  His statements are not competent evidence of a 
nexus between the claimed condition and his service, or a 
service-connected condition.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant resolution of these matters 
on that basis.  38 U.S.C.A. § 5107 (West Supp. 2002).  


ORDER


Service connection for peripheral neuropathy of both feet is 
denied.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

